NO. 07-02-0452-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL E

                               SEPTEMBER 5, 2003

                        ______________________________


                           LINDA WERLEY, APPELLANT

                                         V.

                      JIMMY DEAN WERLEY, JR., APPELLEE


                      _________________________________

             FROM THE 46TH DISTRICT COURT OF FOARD COUNTY;

                   NO. 4304; HONORABLE TOM NEELY, JUDGE

                       _______________________________

Before JOHNSON, C.J., REAVIS, J., and BOYD, S.J.1


                             MEMORANDUM OPINION


      This appeal arises from a suit filed by appellee Jimmy Dean Werley, Jr. against

appellant Linda Werley. The suit arises from an alleged farming partnership operation


      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
between Jimmy Dean Werley, now deceased, and appellee. In his suit against appellant,

appellee sought a declaratory judgment that the farming partnership he alleged existed

during the crop year 2000, an accounting of the profit or loss of the partnership, an order

directing appellant to turn over to appellee or a court-appointed receiver the assets of the

partnership, and the imposition of a constructive trust upon the assets of the alleged

partnership.


       On October 21, 2002, after a jury trial on the issue, an interlocutory judgment was

entered finding that a partnership for the crop year 2000 as alleged by appellee existed.

The judgment contained the express provision that a trial of the remaining matters in the

cause was postponed pending further action by the court. It was from that judgment that

appellant attempted to perfect this appeal.


       Although the jurisdiction of this court to hear this appeal has not been challenged

by the parties, we are obligated to determine sua sponte our jurisdiction to hear the appeal

for jurisdiction is fundamental and cannot be ignored. Welch v. McDougal, 876 S.W.2d
218, 220 (Tex.App.--Amarillo 1994, no pet.) (citing New York Underwriters Ins. Co. v.

Sanchez, 799 S.W.2d 677, 678 (Tex. 1990)). In the absence of a special statute making

an interlocutory order appealable, a judgment must dispose of all issues and parties in the

case to be appealable. New York Underwriters Ins. Co., 799 S.W.2d at 678.


       On June 24, 2003, the parties were advised that this court had no jurisdiction to

consider an interlocutory appeal and it appeared we would have no recourse but to


                                              2
dismiss the appeal. Neither party has presented any reason why this attempted appeal

should not be dismissed for want of jurisdiction.


      Accordingly, this appeal must be, and is hereby, dismissed for want of jurisdiction.



                                                John T. Boyd
                                                Senior Justice




                                            3